Joe Miller, plaintiff in error was tried and convicted upon an information charging him with pointing a pistol at and towards one Mathan Perryman, and he was sentenced to pay a fine of fifty dollars and be confined in the county jail for a period of nine days. From the judgment an appeal was taken by filing in this court on May 15, 1915, a petition in error with a certified transcript of the record.
The errors assigned question the sufficiency of the verification of the information, and that the record fails to disclose that the defendant was present either in person or by counsel on the day upon which he was sentenced.
No brief had been filed when the case was called for the final submission, no appearance was made in behalf of the plaintiff in error, whereupon the attorney general moved that the judgment be affirmed for failure to prosecute the appeal.
An examination of the transcript discloses that no exceptions were taken to the sufficiency of the information or to any proceeding had upon the trial. There being nothing to review, the judgment is affirmed and the cause remanded to the trial court with direction to enforce its judgment therein. Mandate forthwith. *Page 224